ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-082, concluding that WILLIAM B. SPARKS *92of WOODBURY, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate), RPC 8.1(b)(fail-ure to cooperate with ethics authorities) and RPC 8.4(c)(dishones-ty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that on reinstatement to practice, respondent should practice under supervision for a period of one year;
And good cause appearing;
It is ORDERED that WILLIAM B. SPARKS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective June 10, 2002; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.